Citation Nr: 1618476	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a skin disorder.

3.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for anxiety disorder, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to January 1971.  He had service in Vietnam during the Vietnam Era and was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012, August 2012, and October 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2016, and a transcript of the hearing is associated with his claims folder.  

The issue of entitlement to service connection for a skin disorder, on its merits; and the issues of entitlement to higher ratings for bilateral hearing loss disability and anxiety disorder and of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's March 2016 hearing, he withdrew his appeal on the issue of service connection for PTSD.

2.  The RO denied service connection for a skin disorder in June 1971 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof in July 1971.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

3.  Since the final June 1971 decision denying service connection for a skin disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria to reopen the claim for service connection for a skin disorder based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the Veteran's March 2016 hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal on the issue of service connection for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Skin disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for a skin disorder in June 1971 and notified the Veteran of its decision and of his right to appeal it within 1 year in July 1971.  No appeal was filed and no additional evidence was received within 1 year of the notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the decision, service treatment records showed a non-pruritic rash on both hands in August 1967, with an impression of folliculitis, doubt lichen amyloidosis.  A VA examination in May 1971 found no skin disorder.  The basis of the RO's decision was that no skin disorder was found on VA examination in May 1971.  

Evidence added to the record since that decision includes a medical record from February 2012 which shows that the Veteran was being treated for dermatitis, and a November 2012 VA medical record shows diffuse erythematous based spots on his right ankle, assessed as possible contact dermatitis.  These reports are considered to be new and material evidence as they are the type of evidence which was necessary but lacking, showing current disability, at the time of the prior rating decision.  Accordingly, the claim is reopened.  

Further action on this claim is being ordered in the remand section of this decision.  


ORDER

The appeal on the issue of service connection for PTSD is dismissed.

The Veteran's claim for service connection for a skin disorder is reopened based on new and material evidence.  To this extent only, the claim is allowed.  

REMAND

The Veteran has claimed service connection for a skin disorder.  Service treatment records shows that he was seen in August 1967 for nonpainful, infiltrated, non-pruritic plaques on both hands.  Mycosis fungalis was considered.  On referral to dermatology, there were many 3-4 mm flat lesions on the dorsal surface of both hands.  The impression was folliculitis/doubt lichen amyloidosis.  Synalar cream was prescribed, and by September 1967, there had been some improvement.  No other skin treatment is shown in service treatment records.  On service discharge examination in January 1971, the Veteran reported that his condition was good, and his skin was normal on clinical evaluation.  On VA examination in May 1971, the Veteran reported no current skin treatment, the skin of his hands and feet was clear, and the diagnosis was no skin disorder at that time.  

However, a skin disorder was treated privately between December 2011 and February 6, 2012, with the first visit being in December 2011 for that private physician.  At that time, the Veteran reported that he had a rash on the back of his arms and hands for several months, and that in service, he had had a rash and was exposed to Agent Orange.  The assessment shown in the records from the private physician is dermatitis; it was shown to have been manifested by dryness and erythema, and cortisone and Vaseline had been used to treat it.  

There was a VA examination conducted for this claim in August 2012, and at that time, no skin disorder was found; subsequently, the claim was denied.  A November 2012 VA medical record shows diffuse erythematous based spots at the right ankle, which was assessed as possible contact dermatitis.  

Since the Veteran had a skin disorder in service, and also had one on the date he filed his claim in February 2012, and in November 2012, a VA medical opinion should be obtained to determine whether such skin disorder(s) is related to service.  38 C.F.R. § 3.159(c)(4).  In addition, there may be treatment records which are available before or since February 6, 2012, which also show skin problems, or the Veteran may have a skin disorder now that is not shown by medical records.  He referred to private and Brooklyn VA hospital skin treatment from years ago during his March 2016 hearing.  None of these reports are of record.  Accordingly, any additional relevant treatment records should be obtained prior to the VA examination which is to be performed as indicated below, in order to help ensure that the VA examination is a fully informed one.  

Next, the report of the most recent VA compensation examination for the Veteran's hearing loss disability claim which is of record is dated in November 2015.  During the Veteran's March 2016 hearing, he indicated that he had VA audiometry testing at the Northport VA Medical Center within the prior 2 weeks, that he was advised that his hearing was getting worse, and that he feels that it is getting worse.  In light of the above, the Board finds that in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159, all relevant Northport VA medical records of treatment which the Veteran has received for hearing loss since October 2013, the date of the most recent one of record, should be obtained, followed by a VA audiometric examination as indicated below.  

Regarding the appeal for higher compensation for the service-connected anxiety disorder, the claim was filed in February 2012.  There is one psychiatric treatment note of record from the Northport VA Medical Center, dated in May 2012, and a January 2016 summary of treatment from the Veteran's Babylon Vet Center social worker, which states that the Veteran had initiated weekly therapy with him in March 2012 and continues to receive psychopharmacological treatment.  A September 2012 Northport VA medical record states that the Veteran has weekly cognitive therapy at the Babylon Vet Center.  Northport VA Medical Center medical records from August 2012 to October 2013 have been obtained.  The information of record including the Veteran's March 2016 hearing testimony suggests that there are relevant outstanding VA/Vet Center mental health care records available which have not been obtained.  Additionally, the Board notes that the Veteran's most recent VA psychiatric examination was in August 2012, almost 4 years ago, at which time the issue was entitlement to service connection.  In light of all of the above, another VA psychiatric examination will be ordered.  

Last, the Board notes that the Veteran's Vet Center social worker opined in January 2016 that he felt that the Veteran was unemployable due to the severity of his PTSD.  The submission of this opinion may have been an effort to support the Veteran's claim for TDIU, but the Veteran is actually service-connected for anxiety disorder, not PTSD.  A medical opinion will be obtained on remand for TDIU purposes, in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records of treatment which the Veteran has received for skin disorders since service, including from a private physician and the Brooklyn VA hospital, apparently from shortly after service discharge, and any skin disorder treatment records since February 6, 2012.  Also, obtain all actual Babylon Vet Center records of treatment which the Veteran has received since February 2012, including all actual treatment reports from his Babylon Vet Center social worker.  All Northport VA Medical Center medical records since October 2013 should also be obtained.

2.  After the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of all skin disorders which have been present at any time since the February 6, 2012 date of claim, including the dermatitis treated with cortisone and Vaseline on that date and the dermatitis shown treated privately in November 2012.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:

a)  What are the appropriate diagnoses for all skin disorders which have been present on or after February 6, 2012?  

b) Is it at least as likely as not (a 50 percent or more probability) that any skin disorder which has been present on or after February 6, 2012, including the dermatitis treated privately in February 2012 and the dermatitis treated by VA November 2012, is related to active service, to include the suspected folliculitis treated in service in 1965 and/or any in-service Agent Orange exposure?

The examiner should provide a carefully explained rationale for each of the opinions with discussion, as appropriate, of the evidence of record, including that mentioned above.  The examiner should assume, for the purposes of the opinions requested, that the Veteran was exposed to Agent Orange during his Vietnam service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected anxiety disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected anxiety disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (hearing loss, anxiety disorder, tinnitus and left shoulder and elbow).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


